Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Newborn, a federal prisoner, appeals the district court’s orders dismissing without prejudice his 28 U.S.C. § 2241 (2012) petition and denying his motion for reconsideration. -We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Newborn v. Apker, No. 5:13-hc-02176-FL, 2014 WL 2589418 (E.D.N.C. Apr. 21, 2014 & June 10, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.